




 


 
December 22, 2014
 
Corrine L. Scarpello
Senior Vice President and
Chief Financial Officer
Supertel Hospitality, Inc.
1800 West Pasewalk Avenue, Suite 200
Norfolk, Nebraska 68701
 
Dear Connie,
 
The Board of Directors of Supertel Hospitality, Inc. appreciates your service as
Senior Vice President and Chief Financial Officer of the company.  In connection
with your resignation as Senior Vice President and Chief Financial Officer, we
would like to offer you the following on behalf of the company:
 
·
You will complete and cause the filing of the Company’s Form 10-K for the fiscal
year ended December 31, 2014, and remain on the company payroll through August
15, 2015 with present base salary and employee benefits, paid in accordance with
customary payroll practice.

 
·
You will no longer be an officer of the company following your resignation as
Senior Vice President and Chief Financial Officer, such resignation to be
effective on March 31, 2015.

 
·
Your Employment Agreement, dated as of February 1, 2012, between you and the
company is hereby terminated and the company releases you and you release the
company from any claims thereunder for the consideration provided herein.

 
We appreciate your offer to assist in the transition with the new chief
financial officer.  If the foregoing is acceptable to you, please sign and date
below and return a signed copy to me.
 
Supertel Hospitality, Inc.
 
/s/ George R. Whittemore
George R. Whittemore
Director & Chairman of the Compensation Committee
 
Accepted and agreed this December 22, 2014
 
/s/ Corrine L. Scarpello
Corrine L. Scarpello
 



